815 F.2d 77
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eric HOGUE, Petitioner-Appellant,v.Ronald C. MARSHALL, Respondent-Appellee.
No. 86-3596.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.

ORDER

1
This matter is before the Court for consideration of appellant's motion for appointment of counsel on appeal from the district court denial of his petition for a writ of habeas corpus (28 U.S.C. Sec. 2254).  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's informal brief, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant is incarcerated at the Southern Ohio Correctional Facility pursuant to a life sentence imposed on a conviction of aggravated murder.  He challenges the conviction on four grounds: (1) the trial court erred in admitting testimony about certain serology tests conducted on the victim's secretions and on appellant;  (2) the trial court erred in overruling appellant's objections to testimony about his past arrest silence;  (3) the trial court erred in refusing to reduce the charge of aggravated murder at the close of the state's case;  and (4) the judgment of the trial court was against the manifest weight of the evidence.  The district court denied the habeas petition and granted the application for a certificate of probable cause.


3
The questions upon which this case depends are so unsubstantial as to not require further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.  We conclude that the district court's order of May 29, 1986, properly disposed of appellant's Petition for a writ of habeas corpus, and that order is affirmed.